SMITH, FARMERS AND STATE FARM V. SMITH, FARMERS AND STATE FARM



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-046-CV





STATE FARM MUTUAL AUTOMOBILE
	APPELLANTS

INSURANCE COMPANY, KEVIN PATRICK 

SMITH AND TEXAS FARMERS INSURANCE 

COMPANY



V.



KEVIN PATRICK SMITH, STATE FARM
	APPELLEES

MUTUAL AUTOMOBILE INSURANCE 

COMPANY AND TEXAS FARMERS 

INSURANCE COMPANY



------------



FROM THE 43RD DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Both Texas Farmers Insurance Company and State Farm Mutual Automobile Insurance Company filed motions for new trial, and all three parties filed notices of appeal from the trial court’s February 26, 2003 judgment.  The trial court subsequently granted Texas Farmers Insurance Company’s motion for new trial on June 6, 2003, while it still had plenary jurisdiction over the case.  
See 
Tex. R. Civ. P. 
329b(c), (e).  

On June 12, 2003, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot, and the appeal would be dismissed as moot unless any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  No response was filed.

Therefore, we dismiss the appeal as moot on our own motion. 

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED:  August 29, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.